        Case 2:15-bk-28443-NB                   Doc 414-6 Filed 01/09/19 Entered 01/09/19 15:36:34                                        Desc
                                                   Proof of Service Page 1 of 5


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
865 South Figueroa Street, 10th Floor, Los Angeles, California 90017

                                                   Notice of Plan Supplement and Plan Supplement to
A true and correct copy of the foregoing documents entitled:
Plan of Reorganization Proposed by Layne Leslie Britton

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
9, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On January 9, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 9, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA MESSENGER
Honorable Neil W. Bason
United States Bankruptcy Court
Edward R. Roybal Building & Courthouse
255 E. Temple St., Ste. 1552
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 9, 2019              Razmig Izakelian                                                  /s/ Razmig Izakelian
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 2:15-bk-28443-NB                     Doc 414-6 Filed 01/09/19 Entered 01/09/19 15:36:34                                        Desc
                                                   Proof of Service Page 2 of 5


In re: Cloudbreak Entertainment, Inc.
Case No. 2:15-bk-28443-NB

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)
    • Peter J Crosby pcrosby@bgrfirm.com, lpennywell@bgrfirm.com
    • Philip D Dracht pdracht@fabianlaw.com
    • Razmig Izakelian razmigizakelian@quinnemanuel.com
    • Nina Z Javan nina@wsrlaw.net, brian@wsrlaw.net
    • Dare Law dare.law@usdoj.gov
    • Jennifer L Nassiri jennifernassiri@quinnemanuel.com
    • Shahin Rezvani shahinrezvani@quinnemanuel.com
    • Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com, imorris@pszjlaw.com
    • Gregory M Saylin gsaylin@fabianvancott.com, vgarrett@fabianvancott.com
    • United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    • Daniel J Weintraub dan@wsrlaw.net, vinnet@ecf.inforuptcy.com, brian@wsrlaw.net
    • Eric D Winston ericwinston@quinnemanuel.com

    2. TO BE SERVED BY UNITED STATES MAIL

    Actuaries Unlimited Inc.
    16030 Ventura Blvd., #320
    Encino, CA 91436

    BROWNE GEORGE ROSS, LLP
    101 California Street, Suite 1225
    San Francisco, CA 94111

    Browne George Ross, LLP
    2121 Avenue of the Stars, Suite 2400
    Los Angeles, CA 90067

    Bungalow Properties
    11812 San Vicente Blvd., Suite 200
    Los Angeles, CA 90049

    City of Los Angeles
    Office of Finance
    PO Box 513996
    Los Angeles, CA 90051-3996

    City of Los Angeles
    200 N. Main St. Rm 920
    Tax & Permit Division
    Los Angeles, CA 90012

    City of Santa Monica
    Taxes & License
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 2:15-bk-28443-NB                     Doc 414-6 Filed 01/09/19 Entered 01/09/19 15:36:34                                        Desc
                                                   Proof of Service Page 3 of 5


    PO Box 2200
    Santa Monica, CA 90407-2200

    Conrad Riggs
    11812 San Vicente Blvd., Suite 200
    Los Angeles, CA 90049

    Cloudbreak Entertainment, Inc.
    2958 Exposition Blvd.
    Santa Monica, CA 90404

    Cloudbreak Entertainment, Inc.
    c/o Brentwood Management Group
    11812 San Vicente Blvd., Suite 200
    Los Angeles, CA 90049

    Cloudbreak Entertainment, Inc. Retirement Trust
    c/o Cloudbreak Entertainment, Inc.
    2958 Exposition Blvd.
    Santa Monica, CA 90404

    Debra West
    Debra West c/o Gregory M. Saylin
    215 S. State Street, Suite 1200
    Salt Lake City, UT 84111

    First Republic Bank
    111 Pine Street
    San Francisco, CA 94111

    Franchise Tax Board
    Attention Bankruptcy
    PO Box 2952
    Sacramento, CA 95812-2952

    Gordon, Fishburn & Schlossman, LLP
    11812 San Vicente Blvd., Suite 200
    Los Angeles, CA 90049

    Greines Martin Stein & Richland LLP
    5900 Wilshire Blvd., 12th Floor
    Los Angeles, CA 90036

    Hacker Douglas & Company LLP
    1900 Avenue of the Stars, Suite 1850
    Los Angeles, CA 90067

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 2:15-bk-28443-NB                     Doc 414-6 Filed 01/09/19 Entered 01/09/19 15:36:34                                        Desc
                                                   Proof of Service Page 4 of 5



    Internal Revenue Service
    P.O. Box 7346
    Philadelphia, PA 19101

    Internal Revenue Service
    Insolvency Group 5
    300 North Los Angeles St., M/S 5022
    Los Angeles, CA 90012

    Jeremy V Richards
    Pachulski Stang Ziehl & Jones LLP
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, CA 90067

    Kehr Schiff & Crane LLP
    12400 Wilshire Blvd., 13th Floor
    Los Angeles, CA 90025

    Kehr Schiff & Crane LLP
    1888 Century Park E, Suite 1150
    Los Angeles, CA 90067

    Liberty Ranch Holdings, LLC
    Debra West c/o Gregory M. Saylin
    215 S. State Street, Suite 1200
    Salt Lake City, UT 84111

    Liberty Ranch Holding
    Debra West
    3120 East Horse Mountain Circle
    Heber City, UT 84032

    Los Angeles County Tax Collector
    PO Box 54027
    Los Angeles, CA 90054-0027

    Los Angeles County Treasurer and Tax Collector
    P.O. Box. 54110
    Los Angeles, CA 90054

    Lysaght Law Group LLP
    2233 Wilshire Blvd., Suite 400
    Santa Monica, CA 90401

    Lysaght Law Group LLP
    2233 Wilshire Blvd., Suite 700
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 2:15-bk-28443-NB                     Doc 414-6 Filed 01/09/19 Entered 01/09/19 15:36:34                                        Desc
                                                   Proof of Service Page 5 of 5


    Santa Monica, CA 90401

    Mark Burnett, DJB, Inc., JMBP, Inc. Mark Burnett Productions LLC and Jump In Inc.
    1661 Lincoln Blvd., 2nd Floor
    Santa Monica, CA 90404

    Mark Burnett, DJB, Inc., JMBP, Inc. Mark Burnett Productions LLC and Jump In Inc.
    One Three Television, LLC
    3000 Olympic Blvd.
    Santa Monica, CA 904041

    Mark Burnett, DJB, Inc., JMBP, Inc. Mark Burnett Productions LLC and Jump In Inc.
    c/o Kirkland & Ellis LLP, Attn: Mark Holscher
    333 S. Hope Street
    Los Angeles, CA 900712

    Munger Tolles & Olson LLP
    P.O. Box 515065
    Los Angeles, CA 90051

    Office of the United States Trustee
    915 Wilshire Blvd., Suite 1850
    Los Angeles, CA 90017

    The Brentwood Management Group
    11812 San Vicente Blvd., Suite 200
    Los Angeles, CA 90049

    The Hecker Law Group, PLC
    1925 Century Park East, Suite 2300
    Los Angeles, CA 90067

    The Point Media
    350 South Beverly Drive, Suite 170
    Beverly Hills, CA 90212

    Verizon California
    P.O. Box 9688
    Mission Hills, CA 91346

    Weintraub & Selth, APC
    11766 Wilshire Blvd., Suite 1170
    Los Angeles, CA 90025

1
  A copy of the Plan of Reorganization Proposed by Layne Leslie Britton [ECF 405] (the “Plan”) and the Notice of Motion and
Motion to Confirm Plan of Reorganization Proposed by Layne Leslie Britton or in the Alternative to Appoint a Chapter 11 Trustee
[ECF 406] (the “Motion”) were also mailed to this address.
2
  A copy of the Plan and the Motion were also mailed to this address.
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
